Citation Nr: 1211309	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran perfected her appeal in this case in March 2008.  At that time she requested that she be afforded a Board hearing.  The Veteran was scheduled for a hearing in September 2008 and given notice of the hearing date in July 2008.  Associated with the claims folder is a Report of Contact memorializing a telephone conversation between the Veteran and her representative in September 2008.  The representative reported that the Veteran wanted to withdraw her request for a Board hearing and have her appeal proceed.  The Veteran's case was forwarded to the Board for appellate review.

The Veteran submitted a statement that was received at the Board in February 2012.  The Veteran maintained that she reluctantly canceled the hearing at the RO in the belief that she would have a video conference hearing with someone from her service organization representing her in Washington, D.C. as she testified from the RO.  

The Veteran' representative contacted her in March 2012 and confirmed that the Veteran indeed wanted a video conference hearing in her case and has submitted written documentation of that fact.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the education folder.  The Veteran and her representative should be given an opportunity to prepare for the hearing, to include review of the education folder and claims folder.  The education folder and claims folders should be returned to the Board in advance of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

